Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 4 of claim 1 “input device” is set forth.  However, it is unclear as to whether the “input device” is the “pseudo input device” or the “touch input device” recited in lines 3 and 2, respectively of claim 1.  Similar, in line 5 of claim 1, “an input device” is set forth; however, it is unclear as to whether the “input device” is the “pseudo input device” or the “touch input device” recited in lines 3 and 2, respectively of claim 1 or an entirely different input device.  In lines 4-5 of claim 2, “the touch input auxiliary tool” is indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al (US 2010/0079369).

As per claim 1 Hartmann et al depicts in figures 1 & 4 and discloses insofar as the claims are definite and understood: A touch input system 100 comprising: a touch input device 104 { [0058] the input functionality 108 can include an infrared emitter-detector arrangement which can detect when a user touches or otherwise moves close to the interactive surface 104. }; and a pseudo input device 336 { figure 4 & [0075] The user 304 is interacting with a display interface 334 which serves to display the information input by the user 304 using the keyboard-type device 316. The user 304 also interacts with an optional "soft key" input mechanism 336 that can be activated by the user 304 by pressing on its key(s) with a finger or stylus or using a cursor-simulated finger contact, etc. The user also interacts with a cursor 338 which is controlled by the mouse-type device 318. Again, all of these objects constitute digital objects that are projected onto the interactive surface 104.}; the pseudo input device 336 has a form including the input device and further includes an input function as an input device to a computer { See cited portion of paragraph [0075] supra}, wherein: the touch input device 104 includes: a detector that has a touch input surface and detects touch input to the touch input surface by a touch input object or a position of the pseudo input device 336 that is arranged on the touch input surface { [0058] For example, the input functionality 108 can include an infrared emitter-detector arrangement which can detect when a user touches or otherwise moves close to the interactive surface 104. . . Further, as will be described in more detail below, one or more physical objects 110 can be placed on the interactive surface 104. A subset of these physical objects 110 can correspond to input-type devices. These input devices may receive input from the users as the users interact with the interactive surface 104, and thus form part of the suite of technology that constitutes the input functionality 108.}; a function addition section that adds a touch input button function corresponding to the pseudo input device 336 to a corresponding area that corresponds to the position of the pseudo input device 336 on the touch input surface in a case where the detector detects the pseudo input device 336 { See cited portion of paragraph [0075] supra}; an input determination section 108 that determines that input is carried out [0058] Input functionality 108 is used to receive input from the users as the users engage the interactive surface 104. Again, various types and combinations of input functionality can be used. In one case, the input functionality 108 can correspond to one or more remote sensors that sense the user's engagement with the interactive surface 104. }

As per claim 2 Hartmann et al discloses insofar as the claims are definite and understood:   The touch input system 100 according to claim 1, wherein the function addition section adds the touch input button function to the corresponding area that is located directly under pseudo input device 336 { figure 4 }, and the detector detects the touch input to the corresponding area located directly under pseudo input device 336 by the touch input object.  { [0058] Any such remote-sensing-type input functionality 108 can be disposed above the interactive surface 104, below the interactive surface 104, or at any other orientation with respect to the interactive surface 104 (or at any combination of orientations). & [0068] By virtue of changes in the reflectance of IR signals, the position-detection modules 210 can detect when new physical objects are placed on the interactive surface 104 or when existing physical objects on the interactive surface 104 are moved (or removed). In one implementation, the position-detection modules 210 can be disposed below the interactive surface 104. In this example, the interactive surface 104 is constructed with a sufficient degree of opacity to "receive" images that are projected by the content-projection modules 206.}

As per claim 3 Hartmann et al discloses insofar as the claims are definite and understood:   The touch input system 100 according to claim 2, wherein the pseudo input device 336 is in a form of a sheet. { figure 4 }  

As per claim 4 Hartmann et al discloses insofar as the claims are definite and understood:   The touch input system 100 according to claim 2, wherein at least one of a type of the touch input button function that is added to the corresponding area and a range of the corresponding area is displayed on the pseudo input device 336. { [0075] The user 304 is interacting with a display interface 334 which serves to display the information input by the user 304 using the keyboard-type device 316. The user 304 also interacts with an optional "soft key" input mechanism 336 that can be activated by the user 304 by pressing on its key(s) with a finger or stylus or using a cursor-simulated finger contact, etc. }

As per claim 7 Hartmann et al discloses insofar as the claims are definite and understood:   The touch input system 100 according to claim 1 wherein the touch input button function includes an input function as a keyboard. { [0075] The user 304 is interacting with a display interface 334 which serves to display the information input by the user 304 using the keyboard-type device 316. The user 304 also interacts with an optional "soft key" input mechanism 336 that can be activated by the user 304 by pressing on its key(s) with a finger or stylus or using a cursor-simulated finger contact, etc. The user also interacts with a cursor 338 which is controlled by the mouse-type device 318. Again, all of these objects constitute digital objects that are projected onto the interactive surface 104. }

As per claim 8 Hartmann et al discloses insofar as the claims are definite and understood:   The touch input system 100 according to claim 1 wherein the touch input button function includes an input function as a mouse. { [0075] The user 304 is interacting with a display interface 334 which serves to display the information input by the user 304 using the keyboard-type device 316. The user 304 also interacts with an optional "soft key" input mechanism 336 that can be activated by the user 304 by pressing on its key(s) with a finger or stylus or using a cursor-simulated finger contact, etc. The user also interacts with a cursor 338 which is controlled by the mouse-type device 318. Again, all of these objects constitute digital objects that are projected onto the interactive surface 104. }
 
As per claim 9 Hartmann et al discloses insofar as the claims are definite and understood:   The touch input system 100 according to claim 1, wherein the touch input button function includes an input function as a touchpad.  { [0075] The user 304 is interacting with a display interface 334 which serves to display the information input by the user 304 using the keyboard-type device 316. The user 304 also interacts with an optional "soft key" input mechanism 336 that can be activated by the user 304 by pressing on its key(s) with a finger or stylus or using a cursor-simulated finger contact, etc. The user also interacts with a cursor 338 which is controlled by the mouse-type device 318. Again, all of these objects constitute digital objects that are projected onto the interactive surface 104. }

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. In the paragraph bridging pages 2 and 3 applicant asserts the following:
Applicant respectfully submits that Hartmann describes the input device as being a physical device such as “the keyboard-type device 316” or “the mouse-type device 318” However, Hartmann is silent with regards to the feature of “a pseudo input device” as recited in amended independent claim 1. 

As stated supra, Harmann et al discloses in [0075] the following:
The user 304 is interacting with a display interface 334 which serves to display the information input by the user 304 using the keyboard-type device 316. The user 304 also interacts with an optional "soft key" input mechanism 336 that can be activated by the user 304 by pressing on its key(s) with a finger or stylus or using a cursor-simulated finger contact, etc. The user also interacts with a cursor 338 which is controlled by the mouse-type device 318. Again, all of these objects constitute digital objects that are projected onto the interactive surface 104. 

Therefore, contrary to applicant’s assertion, Hartmann et al does disclose pseudo input or virtual device such as device 336 in figure 4 and that which is described in [0075].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd